Citation Nr: 0944679	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to April 1969.  He is the recipient of the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his PTSD is more severe than as 
reflected by the currently assigned rating.  Additionally, he 
alleges that such disability renders him unemployable.  
Therefore, the Veteran claims that he is entitled to a rating 
in excess of 50 percent for his PTSD.

The Board finds that a remand is necessary in order to obtain 
outstanding, relevant treatment records.  In this regard, the 
Board observes that the Veteran has reported ongoing 
treatment for his PTSD at the Pensacola Vet Center and the 
Pensacola VA Outpatient Clinic (VAOPC).  Relevant to the 
appeal period, only a letter dated in February 2005 from the 
Veteran's treating social workers from the Pensacola Vet 
Center and records dated in 2004 from the Pensacola VAOPC are 
contained in the claims file.  VA has a duty to request all 
available and relevant records from federal agencies, 
including VA medical records.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  Therefore, any outstanding records 
from the Pensacola Vet Center and the Pensacola VAOPC should 
be obtained and associated with the claims file.

The Board also observes that, at his May 2005 VA examination 
and in his December 2006 substantive appeal, the Veteran 
reported that he had been evaluated by VA's vocational 
rehabilitation and counseling program, but was informed that 
he was too old to be retrained.  As such, it is unclear 
whether a vocational rehabilitation folder for the Veteran 
exists; however, as such records are relevant to the impact 
his PTSD has on his employability, such folder, if one 
exists, should be obtained and associated with the claims 
file.  

The Board also finds that a remand is necessary in order to 
afford the Veteran a contemporaneous VA examination so as to 
determine the current nature and severity of his service-
connected PTSD.  In this regard, the Board observes that he 
was last examined by VA in May 2005, which is also the most 
recent medical evidence contained in the claims file.  
Therefore, as the record does not contain any medical 
evidence addressing the severity of the Veteran's service-
connected PTSD within the past four and a half years, the 
Board finds that a remand is necessary in order to schedule 
the Veteran for the appropriate VA examination so as to 
assess the current nature and severity of his service-
connected PTSD.  

The Board also observes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In the instant case, the record reflects 
that, in a February 2005 letter, his treating social workers 
at the Pensacola Vet Center indicated that the Veteran was 
unable to keep a job and would never be able to maintain any 
level of employment.  Additionally, at his May 2005 VA 
examination, the Veteran reported working as a day laborer, 
but stated such was only temporary.  The examiner indicated 
that the increase in the Veteran's PTSD symptoms had made it 
more difficult for him to sustain gainful employment and, 
while he was marginally employed, he was unable to maintain 
more gainful employment on a consistent basis due to his 
symptoms.  As such, the question of TDIU is raised by the 
record.  Therefore, while on remand, any necessary 
development with respect to the TDIU aspect of the Veteran's 
increased rating claim should be conducted.  In this regard, 
as the Veteran is being afforded a VA examination in order to 
assess the current nature and severity of his service-
connected PTSD, the examiner should also be requested to 
offer an opinion regarding his employability.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1. Any outstanding treatment records from 
the Pensacola Vet Center and the Pensacola 
VAOPC should be obtained and associated 
with the claims file.  The requests should 
continue either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain these 
records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.
 
2.  The Veteran's VA vocational 
rehabilitation folder, if any exists, 
should be obtained and associated with the 
claims file.

3.  After completing the above 
development, the Veteran should be 
afforded an appropriate VA examination to 
determine the current nature and severity 
of his PTSD.  The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify the current 
nature and severity of the Veteran's 
service-connected PTSD.  The examiner 
should also offer an opinion regarding 
whether it is at least as likely as not 
that the Veteran's service-connected PTSD, 
either singularly or in combination with 
his other service-connected disability of 
tinnitus, render him unable to secure and 
follow substantially gainful employment.  
In this regard, the examiner is requested 
to review the statements made by the 
Veteran's social workers in the February 
2005 letter and by the May 2005 VA 
examiner.

All opinions expressed should be 
accompanied by supporting rationale.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's increased rating 
claim, which include consideration of a 
TDIU per Rice, supra, should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


